DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-07-02 (herein referred to as the Reply) where claim(s) 1 are pending for consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11076286.
Claim(s) 1
The claims are unpatentable over claim(s) 1 of U.S. Patent No 11076286. Instant claim 1 is a copy of claim 1 in parent case 16438278 as originally filed 2019-06-11. Instant claim 1 is a broader version of claim 1 of U.S. Patent No 11076286.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated claim 1 of U.S. Patent No 11076286.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over CHENG_195 (US20190261195)
Claim(s) 1
CHENG_195 teaches
	determining a capability for a number of beam switches that the UE supports per slot for each slot of one or more slots UE capability includes minimum required transition gap for beam switching. In one example the gap is measured in every X OFDM symbols. An OFDM symbol is a smaller unit of measurement within a slot. CHENG teaches embodiments in 5G which includes a configuration of 14 OFDM symbols per slot. Accordingly, a minimum required transition gap for beam switching in symbols would indicate a (some) number of switches per slot. For example when X = 5 and a 5G slot has 14 symbols, a maximum number of switches that can occur in the slot is FLOOR(14/5) = 2. Note: The number of beam switches does not have to be a minimum, rather claim requires any “a number.”  <FIG(s). 10; para. 0006-0007, 0090, 0092, 0124-0125, 0129-0130>.
based on a slot type of that slot and/or A broadest reasonable interpretation of the "slot type" can include that it is a slot within 5G (a "5g slot" type) or a slot that contains OFDM symbols ("an OFDM-symbol based slot" type) <FIG(s). 10; para. 0006-0007, 0090, 0092, 0124-0125, 0129-0130>.
	transmitting, to a network node, capability information indicating the capability for the number of beam switches that the UE supports per slot; and UE may transmit the UE capability information to the BS during the capability negotiation procedure. The UE capability information may include a minimum required time (or a minimum required transition gap, e.g., X OFDM symbols) for the UE to switch beams between the PUSCH transmission and the PUCCH transmission. <FIG(s). 25, 26; para. 0090, 0124-0125, 0129-0130>.
	receiving, from the network node, the one or more signals across the number of beams based on the capability indicated in the capability information for the number of beam switches per slot associated with a slot in which the one or more signals are received. In a measurement operation, UE receives RS, from the network node, across several beams using beam switching and stops after a maxcounter for beam switching is exceeded during a TimeToTrigger period. In one example the TimeToTrigger is measured in at least one time slot. The parameters of the measurement operation is based on the UE capability report.  <FIG(s). 1, 2, 25; para. 0054-0055, 0057, 0124-0125, 0129-0130>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over ZHANG_263 (US20200304263)
Claim(s) 1
ZHANG_263 teaches
	determining a capability for a number of beam switches that the UE supports per slot for each slot of one or more slots Network device and terminal equipment both determine an upper limit of the number of times of switching beams by the terminal equipment in a slot.  <FIG(s). 4; para. 0006, 0088-0092>.
based on one or more other capabilities associated with the UE to receive one or more signals across a number of beams; the upper limit is based on the capability of the UE to receive CSI-RS at a CSI-RS resource in a aperiodic resource set during a beam procedure. <FIG(s). 4; para. 0006, 0084-0086, 0088-0092>.
	transmitting, to a network node, capability information indicating the capability for the number of beam switches that the UE supports per slot; and Indication information is sent by the UE to the network node, indicates the upper limit. For example, indication mode in which multiple bits are set to be "1" is a case where the number of beams needing to be measured by the base station side in the beam management exceeds an upper limit of the number of times of switching beams by the UE in a slot.  <FIG(s). 4; para. 0088-0092, 0094-0095>.
	receiving, from the network node, the one or more signals across the number of beams based on the capability indicated in the capability information for the number of beam switches per slot associated with a slot in which the one or more signals are received. UE receives the aperiodic CSI-RS over the CSI-Resource in the resource set in accordance with the information exchanged between the UE and network node (e.g., bitmap and configuration information).  For example, see step 404 in FIG. 4. <FIGs. 4, 5, 8; para. 0088-0095, 0118-0120>

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415